Exhibit 10.6

SUBORDINATED PROMISSORY NOTE

 

$25,000,000.00   February 13, 2013   Oklahoma City, Oklahoma

FOR VALUE RECEIVED, New Source Energy Partners L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of New Source
Energy Corporation, a Delaware corporation (the “Lender”), at the Lender’s
principal offices in Tulsa, Oklahoma, in lawful money of the United States of
America, the principal sum of Twenty Five Million and no/100 Dollars
($25,000,000.00), in immediately available funds, along with all accrued but
unpaid interest thereon at a rate per annum equal to the Adjusted LIBO Rate (as
such term is defined below) plus 2.50%, on February 13, 2018 (the “Maturity
Date”). All accrued interest on the outstanding principal amount of the Note
shall be due and payable in quarterly installments commencing on March 31, 2013.
The outstanding principal amount of the Note, along with all accrued but unpaid
interest, shall be due and payable on the Maturity Date.

As used herein, “Adjusted LIBO Rate” means (i) prior to March 31, 2013 the
three-month Adjusted LIBO Rate (as such term is defined in the Credit Agreement)
as of the date hereof and (ii) on and after March 31, 2013, the three-month
Adjusted LIBO Rate (as such term is defined in the Credit Agreement) that would
be in effect for such three-month period commencing the day after any interest
payment is due hereunder.

In no event shall this Note accrue interest at a per annum contract rate greater
than the maximum rate allowable by applicable law. Interest shall be computed on
the basis of a year of 360 days but assessed for the actual number of days
elapsed.

The Borrower may not prepay this Note, in whole or in part, at any time.

Upon any failure by the Borrower to comply with the Borrower’s obligations under
this Note to repay principal of this Note outstanding on the Maturity Date, the
holder shall have all of the rights and remedies available to the holder at law
or in equity.

Notwithstanding anything to the contrary contained herein, no payments of
principal or interest or any other amounts payable under this Note shall be made
by the Borrower except to the extent such payment is expressly then permitted to
be made pursuant to Section 9.04(b) of the Credit Agreement dated as of
February 13, 2013 among the Borrower, Bank of Montreal, as administrative agent
(in such capacity, the “Administrative Agent”), and the Lenders party thereto
(as amended, modified, supplemented or restated from time to time, the “Credit
Agreement”); provided, however, that if Borrower is not then expressly permitted
to make any payment of interest due and payable at such time on this Note
hereunder (whether pursuant to the foregoing provisions of this paragraph or
pursuant to the terms of the Credit Agreement), then such interest shall be
capitalized and added to the outstanding principal amount of the principal owed
by the Borrower under this Note.

Neither this Note nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower, the Lender and the Administrative Agent. No waiver of any provision of
this Note or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by the immediately
preceding sentence, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.



--------------------------------------------------------------------------------

No delay or failure by the holder in the exercise of any right or remedy of the
holder under this Note shall operate as a waiver of such right or such remedy
nor shall any partial or single exercise of any right or any remedy preclude
further exercise thereof or of any other right or any other remedy.

The Borrower may not assign its rights or obligations hereunder without the
prior written consent of the Lender and the Administrative Agent. The Lender may
not assign any of its rights or obligations under this Note without the prior
written consent of the Borrower and the Administrative Agent.

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or in bankruptcy, receivership or other court
proceedings or this Note be placed in the hands of attorneys for collection
after default, the Borrower agrees to pay hereunder, in addition to the
principal and interest due and payable hereon, reasonable attorneys’ fees, court
costs and other collection expenses incurred by the holder hereof.

The Borrower hereby waives presentment for payment, demand, notice of
nonpayment, protest and notice of protest with respect to any payment hereunder
and agrees to any extension of time with respect to any payment due hereunder.
No delay on the part of the holder hereof in exercising any rights hereunder
shall operate as a waiver of such rights.

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE RIGHTS AND REMEDIES OF THE
HOLDER OF THIS NOTE AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE HOLDER OF
THIS NOTE ARE SUBJECT TO THE PROVISIONS OF THAT CERTAIN SUBORDINATION AGREEMENT,
DATED AS OF FEBRUARY 13, 2013, MADE BY THE LENDER AND THE BORROWER IN FAVOR OF
THE ADMINISTRATIVE AGENT.

 

2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

 

BORROWER: NEW SOURCE ENERGY PARTNERS L.P. By:   New Source Energy GP, LLC,   its
general partner By:   /s/ Kristian Kos   Kristian Kos   President and Chief
Executive Officer

 

3